      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 1 of 20



               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


 JEANETTE JERGENS,                                    CV 20-15-GF-BMM

              Plaintiff,

       vs.                                                   ORDER

 MARIAS MEDICAL CENTER, et al,

              Defendants.


PROCEDURAL BACKGROUND.

      Plaintiff Jeanette Jergens (“Jergens”) filed a Complaint against the Marias

Medical Center, the Board of County Commissioners of Toole County, and Cindy

Lamb on February 26, 2020. Doc. 1. Jergens alleges that Defendants violated the

Family and Medical Leave Act (“FMLA”) and the due process clause of the United

States Constitution. Doc. 1 at 6. Jergens filed a Motion for Summary Judgment.

Doc. 19. Defendant Lamb individually filed a Motion for Summary Judgment.

Doc. 32. Defendants collectively filed a Motion for Summary Judgment. Doc. 37.

The Court held a hearing on May 24, 2021. Doc. 58.

FACTUAL BACKGROUND.

      This case constitutes the latest chapter in a lengthy saga of litigation arising

from an employment dispute between Jergens and Defendants. Jergens worked off


                                          1
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 2 of 20



and on for Defendant Marias Medical Center for 26 years, starting as a certified

surgical technologist in 1983.    Id. at 2−3.      Defendant Marias Medical Center

terminated Jergens’s employment on August 28, 2015. Doc. 9 at 2.

      On July 10, 2015, Defendant Marias Medical Center placed Jergens on paid

administrative leave while it investigated allegations that Jergens had engaged in

workplace misconduct. Id. Jergens claims that she began experiencing anxiety

shortly after having been placed on leave. Doc. 21 at 4. Jergens began self-

medicating with melatonin, ZzzQuil, and over-the-counter pain relief. Id. Jergens

sought treatment from Dr. Hardy.      Id.       Dr. Hardy prescribed Jergens anxiety

medication and sent a three-sentence letter (“Dr. Hardy’s Letter”) to Defendant

Marias Medical Center. Id. Dr. Hardy’s letter stated generally that Jergens had

started medication for anxiety and then noted that the medication needs at least 2

weeks before it is “advisable that [Jergens] participate in any emotionally stressful

situations.” Doc. 48-3 at 2.

      Defendant Cindy Lamb (“Defendant Lamb”) worked for Defendant Marias

Medical Center as the Director of Human Resources. Doc. 1 at 7. Defendant Lamb

received Dr. Hardy’s letter and forwarded it to Michele Puiggari (“Puiggari”), the

employment expert whom Defendant Marias Medical Center had hired to investigate

the workplace misconduct allegations against Jergens. Id. at 9. Puiggari issued the

Final Investigative Report (“FIR”) after finishing her investigation. Doc. 48-2. The

                                            2
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 3 of 20



FIR listed Dr. Hardy’s letter under “relevant documents.” Id. at 9. Defendant

Marias Medical Center terminated Jergens on August 28, 2015. Doc. 9 at 2.

      After Defendant Marias Medical Center terminated her employment, Jergens

filed suit (Jergens I) in the Ninth Judicial District Court, Toole County, Montana on

August 17, 2016. Doc. 23 at 6−13. Jergens alleged violation of the Wrongful

Discharge from Employment Act, defamation, invasion of privacy, and intentional

infliction of emotional distress. Id. During discovery, Jergens requested on October

24, 2016, all documents related to her employment and termination. Doc. 22 at 2.

Defendant Lamb, among others, prepared Defendants’ discovery responses.

Defendants responded on November 28, 2016. Jergens concedes that the discovery

responses stated that the FIR (and its reference to Dr. Hardy’s Letter) had been

disclosed. Doc. 20 at 7. The Defendants had failed, however, to include a copy of

the FIR. Jergens apparently failed to notice this omission for several months.

      All parties realized the omission of the FIR during Jergens’s deposition on

February 28, 2017. Id. A year later, on February 18, 2018, the Montana Human

Rights Board issued Jergens the Right to Sue on claims of discrimination and privacy

violations. Id. at 8. Jergens based these claims on the FIR and Dr. Hardy’s letter.

Jergens filed a second suit (Jergens II) in the Ninth Judicial District Court, Toole

County, Montana on April 28, 2018, in which she raised claims of discrimination




                                         3
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 4 of 20



and privacy violations. The jury in Jergens I awarded Jergens $80,762 on May 16,

2018. Doc. 28 at 27.

      During discovery in Jergens II, Defendants disclosed on July 29, 2019,

several emails between Puiggari, the employment law expert, and Defendant Lamb.

Doc. 20 at 8. In these emails, Puiggari and Defendant Lamb discussed briefly

Defendant Jergens’s case and the possibility of FMLA leave. Docs. 51-1, 51-2. On

November 12, 2019, Jergens sought to amend Jergens II to include claims for

violation of the FMLA, the due process clause, and the equal protections clause.

Doc. 39-3. On February 25, 2020, Jergens withdrew her motion to amend Jergens

II. On the same day, the district court in Jergens II granted summary judgment and

dismissed the case. Doc. 31. Jergens filed this suit (Jergens III) in federal court on

February 26, 2020, alleging the same violations under the FMLA, due process

clause, and the equal protections clause. Doc. 1.

DEFENDANT LAMB’S MOTION FOR SUMMARY JUDGMENT (DOC. 32).

      Defendant Lamb asked the Court to determine that she is entitled to qualified

immunity against the claims that Jergens alleges against her. Doc. 33. Jergens’s

claims against Defendant Lamb revolve around the failure to include the FIR and

Dr. Hardy’s letter in Defendants’ discovery responses in Jergens I. Specifically,

Jergens alleges that Defendant Lamb “purposefully withheld documentation in

discovery that supported an inference of illegal discrimination against [Jergens], as

                                          4
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 5 of 20



well as evidence of interference with [Jergens’s] FMLA rights.” Doc. 1 at 7. Jergens

alleges that withholding these documents barred her from presenting at trial all the

claims that she otherwise would have brought. Id.

      Qualified immunity shields a government official from civil damages liability

unless the official violated a statutory or constitutional right that was “clearly

established” at the time of the official’s conduct. Reichle v. Howards, 566 U.S. 658,

664 (2012). The Court may grant qualified immunity on the ground that a purported

right was not “clearly established” without resolving the often more difficult

question whether the purported right exists at all. Pearson v. Callahan, 555 U.S.

223, 236 (2009). To be “clearly established,” a right must be sufficiently clear “that

every reasonable official would [have understood] that what [he or she] is doing

violates that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). “In other words,

existing precedent must have placed the statutory or constitutional question beyond

debate.” Id. (internal quotations omitted).

      Neither the parties nor the Court have been able to identify a case premised

on an individual’s constitutional right to prompt discovery in civil litigation. This

absence of case law likely results from the Federal Rules of Civil Procedures which

serve as the preferred channel by which parties challenge discovery practices in civil

litigation. See e.g., Fed. R. Civ. P. 37 (providing sanctions against a party who fails

to provide discovery or to obey a discovery order); Campidoglio LLC v. Wells Fargo

                                          5
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 6 of 20



& Co., 870 F.3d 963, 975 (9th Cir. 2017). Federal district courts possess great

discretion in resolving discovery disputes and in protecting parties from misconduct

in the discovery process. Id. Fed. R. Civ. P. 37(a) authorizes a district court to

impose monetary sanctions under certain circumstances and to compel parties to

respond to discovery requests.

      Jergens has not provided any evidence that a right to prompt discovery in civil

litigation is “clearly established” under the doctrine of qualified immunity.

Defendant Lamb remains entitled to qualified immunity. Reichle, 566 U.S. at 664.

The Court need not address here whether Jergens possesses that right at all. See

Pearson, 555 U.S. at 236. Defendant Lamb’s Motion for Summary Judgment

(Doc. 32) is granted. Defendant Lamb is dismissed. The Court will consider the

remaining Motions for Summary Judgment (Doc. 32, 37) as they relate to Defendant

Marias Medical Center and Defendant Board of County Commissioners of Toole

County.

PARTIES’ MOTIONS FOR SUMMARY JUDGMENT (DOCS. 32 & 37).

      Defendants argue that they are entitled to summary judgment for the following

reasons: (1) Jergens’s FMLA claim fails as a matter of law; (2) Jergens’s

constitutional claim fails as a matter of law; and (3) the doctrine of res judicata bars

both Jergens’s FMLA claim and her constitutional claim. Doc. 38. Jergens argues,




                                           6
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 7 of 20



conversely, that she is entitled to summary judgment because both her FMLA claim

and her constitutional claim succeed as a matter of law. Doc. 20.

ANALYSIS.

(1) Plaintiff’s FMLA Claim.

      “The FMLA provides job security to employees who must be absent from

work because of their own illness, to care for family members who are ill, or to care

for new babies.” Olson v. United States by & through Dep’t of Energy, 980 F.3d

1334, 1338 (9th Cir. 2020) (citing 29 C.F.R. § 825.222(c)). Congress made it

unlawful for an employer to “interfere with, restrain, or deny the exercise or the

attempt to exercise, any right provided” by the FMLA. Bachelder v. America West

Airlines¸ Inc., 259 F.3d 1112, 1119 (9th Cir. 2001) (quoting 29 U.S.C. § 2615(a)(1)).

      Employers maintain a duty under certain circumstances to notify an employee

of his or her potential eligibility to take FMLA leave. Xin Liu v. Amway Corp., 347

F.3d 1125, 1134−35 (9th Cir. 2003); 29 C.F.R. § 825.300(d)-(e). The failure to

provide this notice, however, does not result in a standalone cause of action; rather,

“an employee must prove, as a threshold matter, that the employer violated § 2615

by interfering with, restraining, or denying his or her exercise of FMLA rights.”

Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002).

      The FMLA includes several limitations on an employee’s claim that an

employer violated the FMLA. First, the FMLA “provides no relief unless the

                                          7
         Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 8 of 20



employee has been prejudiced by the violation.” Id. Second, an employee alleging

claims under the FMLA generally must bring his or her claims within two years

“after the date of the last event constituting the alleged violation for which the action

is brought.” 29 U.S.C. § 2617(c)(1). Each of these limitations separately prove fatal

to Jergens’s FMLA claim.

             (a) Prejudice Requirement.

      Jergens alleges Defendants violated the FMLA by “[interfering] with [her]

FMLA rights by failing to notify her that she was entitled to the statutorily-mandated

twelve weeks of leave.” Doc. 1 at 6. The record provides no evidence, however,

that Jergens suffered any prejudice by this alleged violation. See Ragsdale, 535 U.S.

at 89.    Defendants placed Jergens on paid administrative leave while they

investigated allegations against her for workplace misconduct. Doc. 1 at 2. The

FMLA does not require employers to provide their employees with paid time off.

29 U.S.C. § 2612(a). The FMLA only entitles employees to take unpaid leave. Id.

The FMLA even permits employers to require that employees taking FMLA leave

must use accrued paid personal or vacation leave in conjunction with the unpaid

FMLA leave. 29 U.S.C. §2612(d)(2)(A).

      Consequently, if Defendants had provided the notice Jergens alleges the

FMLA required them to provide, then Jergens would have been worse off to take the




                                           8
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 9 of 20



FMLA leave because she either would have been on unpaid FMLA leave or have

been forced to use her accrued paid personal or vacation leave. See id.

      Jergens seems to argue that taking FMLA leave would have prevented

Defendants from terminating her employment, and, therefore, she suffered prejudice

when Defendants terminated her employment. Doc. 1 at 6. Jergens misunderstands

how the FMLA operates to protect employees. The FMLA does not provide

employees with immunity from termination.         The FMLA does not entitle an

employee to any rights, benefits, or positions they would not have been entitled to

receive had they not taken leave. 29 U.S.C. § 2614(a)(3)(B). An employee taking

FMLA would be subject to the same work-related consequences to which an

employee not taking FMLA leave would be subject. The FMLA “simply guarantees

that an employee’s taking leave will not result in a loss of job security or in other

adverse employment actions.” Xin Liu v. Amway Corp, 347 F.3d 1125, 1132 (9th

Cir. 2003). An employer cannot fire an employee taking FMLA leave based solely

on the employee taking FMLA leave. The adverse actions forbidden under the

FMLA must be based on employee’s taking leave. Defendants terminated Jergens

employment based on numerous allegations of workplace misconduct, not because

she took FMLA leave. Jergens bases her entire claim on the fact that she did not

receive FMLA leave.




                                         9
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 10 of 20



      Jergens ultimately suffered no prejudice based on Defendants’ alleged FMLA

violations. See Ragsdale, 535 U.S. at 89. Defendants placed Jergens on paid

administrative leave, whereas the FMLA allows for unpaid leave. Doc. 1 at 2.

Jergens failed to present any evidence that Defendants terminated Jergens’s

employment or retaliated against them for anything related to taking FMLA leave.

Jergens did not specifically request FMLA leave or ask for any other kind of leave.

Doc. 58. In fact, Jergens conceded at the hearing that she did not want to take leave.

Id. Jergens’s failure to identify any prejudice that she suffered as a result of

Defendants’ alleged FMLA violations requires rejection of Jergens’s claim under

the FMLA as a matter of law. See Ragsdale, 535 U.S. at 89.

             (b) Statute of Limitations.

      An action under the FMLA generally must be brought within two years “after

the date of the last event constituting the alleged violation.” Olson v. United States

by and through Dep’t of Energy, 980 F.3d 1334, 1339 (9th Cir. 2020). The statute

of limitations is three years when an employer commits a “willful violation.” Id. A

“willful violation” occurs when an employer knew or showed reckless disregard for

whether its conduct violated the FMLA. Id.

      The Complaint alleges that Defendants violated the FMLA by “failing to

notify [Jergens] that she was entitled to the statutorily-mandated twelve weeks of

leave.” Doc. 1 at 6. Jergens does not state clearly the exact moment Defendants

                                           10
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 11 of 20



allegedly violated the FMLA. One possibility is when Defendants placed Jergens

on paid administrative leave on July 10, 2015. A second possibility is when

Defendants received Dr. Hardy’s letter in late July or early August. A third

possibility is when Defendants terminated Jergens’s employment on August 28,

2015. At none of these instances did Defendants notify Jergens that she might be

eligible for FMLA leave. Even if the Court were to determine that the latest date

(August 28, 2015) qualifies as the “last event constituting the alleged violation,” and

allows for the longer statute of limitations, the outcome of the Court’s analysis does

not change.

      The statute of limitations under the FMLA would bar Jergens’s claim after

August 28, 2018--three years after Defendants terminated Jergens’s employment

without informing her about potential FMLA leave. Olson, 980 F.3d at 1339.

Jergens first brought her FMLA claim when she sought to amend the complaint in

Jergens II on November 12, 2019. Jergens later included her FMLA claim in Jergens

III on February 26, 2020. Both these dates fall far outside the three-year statute of

limitations for FMLA claims. Id.

      Jergens suggested that the statute of limitations began to run on July 29, 2019:

the date when Jergens learned that Defendants had discussed via email Jergens

potential FMLA eligibility. Doc. 58. The Court disagrees. The FMLA states that

the statute of limitations begins “after the date of the last event constituting the

                                          11
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 12 of 20



alleged violation.” Olson, 980 F.3d at 1339. The latest date that the Court can

conceive of constituting an alleged violation would be when Defendants terminated

Jergens’s employment on August 28, 2015.

      Jergens argues that she only became aware of the alleged violation on July 29,

2019. This claim proves dubious. Jergens maintained constructive knowledge of

the FMLA and its requirements. At the motion hearing, Jergens conceded that

Defendants had posted the required FMLA informational posters around the

workplace. Doc. 58. As a result, Jergens knew or should have known once she was

fired on August 28, 2015, that Defendants had failed to inform her of the potential

for FMLA leave.

      Moreover, Jergens obtained legal counsel some time before filing Jergens I

on August 19, 2016. Jergens maintained the same counsel through both Jergens I

and Jergens II, and continues to maintain the same counsel presently in Jergens III.

The Court finds it difficult to understand how it took almost four years, most or all

of it with legal representation, to realize that Jergens might possess a claim under

the FMLA.

      Finally, Jergens’s FMLA claims remain time barred even if the Court were to

assume that the statute of limitations began when Defendants terminated her

employment on August 28, 2015. See Olson, 980 F.3d at 1339. Jergens first raised

her FMLA claims on November 12, 2019, when she sought to amend her complaint

                                         12
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 13 of 20



in Jergens II. This late filed date also falls outside the longer three-year statute of

libations for a “willful violation” of the FMLA. Id.

(2) Jergens’s Constitutional Claim.

      Jergens alleges in short that Defendants violated her procedural due process

rights by improperly depriving her of prompt discovery in civil litigation. Doc. 1

at 7. Jergens argues that this deprivation denied her the ability to bring her choice

of legitimate claims that would afford her the maximum damage award. Id. Jergens

alleges that Defendants withheld the documents (i.e., the FIR and Dr. Hardy’s letter)

that she would need to support some number of claims (i.e., discrimination and

interference with FMLA rights) that she would otherwise have brought. Id.

      A procedural due process claim has the following two distinct elements: (1) a

deprivation of a constitutionally protected liberty or property interest, and (2) a

denial of adequate procedural protections. McQuillion v. Duncan, 306 F.3d 895,

900 (9th Cir. 2002). As an initial matter, neither the parties, nor the Court, can cite

a case that supports Jergens’s claim that she maintains a constitutional right to

prompt discovery in civil litigation. Moreover, assuming arguendo that Jergens

possesses this right, Jergens fails to demonstrate a deprivation of that right or a denial

of adequate procedural protections. See McQuillion, 306 F.3d at 900.

      Jergens sought through discovery in Jergens I all documents related to her

termination. Even assuming Jergens knew or should have known of the missing

                                           13
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 14 of 20



discovery, Defendants, at the very latest, disclosed the FIR and Dr. Hardy’s letter on

February 28, 2017, during Jergens’s deposition. Doc. 20 at 7. The disclosure came

approximately 90 days after Defendants had provided their initial discovery

responses. This subsequent disclosure of the FIR and Dr. Hardy’s letter did not

deprive Jergens of any right or cause her any prejudice. Jergens received the FIR

and Dr. Hardy’s letter 442 days before the trial occurred in Jergens I. Jergens

maintained more than adequate time to add any new claims, depose any necessary

witnesses, or conduct whatever pretrial discovery that she needed in order to bring

any new claims that the late disclosures may have revealed.

      Moreover, Jergens failed to demonstrate that suffered a denial of procedural

safeguards. As the Court noted above, Jergens maintained the full arsenal of

remedial measures authorized by the Montana Rules of Civil Procedure. Jergens’s

failure to avail herself of those measures does not allow Jergens to escape the

requirement that she demonstrate a denial of adequate procedural safeguards. See

McQuillion, 306 F.3d at 900.

      In conclusion, the Court maintains strong hesitation regarding Jergens’s

assertion that she possesses a constitutional right to prompt discovery in civil

litigation. The Court need not resolve this issue, however, because Jergens fails to

demonstrate either a deprivation of that right, assuming she possesses it, or a denial




                                         14
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 15 of 20



of procedural safeguards. Jergens’s constitutional claim fails as a matter of law. See

McQuillion, 306 F.3d at 900.

(3) Res Judicata.

      The doctrine of res judicata, also known as claim preclusion, bars a party from

re-litigating claims that the party raised, or could have raised, in a prior action.

Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001);

Wiser v. Montana Bd. of Dentistry, 251, P.3d 675, 676 (Mont. 2011). The law

premises the doctrine of res judicata on the policy that there must be some end to

litigation. Wiser, 251 P.3d at 676. The Jergens series of cases highlights clearly the

need for this policy.

      Federal courts must apply the law of the state in which the state court

proceeding occurred when considering res judicata based on a previous state court

proceeding. Adams Brothers Farming, Inc. v. County of Santa Barbara, 604 F.3d

1142, 1148 (9th Cir. 2010). The Court must look, therefore, to Montana law to

determine whether the previous state court proceedings either in Jergens I or

Jergens II serve to bar the claims that Jergens now asserts in Jergens III. Id.

      Montana’s doctrine of res judicata has the following five elements: (1) the

parties or their privies must be the same in the previous and subsequent actions; (2)

the subject matter must be the same in the previous and subsequent actions; (3) the

issues must be the same in the previous and subsequent actions, or the issues must

                                         15
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 16 of 20



relate to the same subject matter and could have been raised in the previous action;

(4) the capacities of the parties must be the same in reference to the subject matter

and the issues raised in the actions; and, (5) the previous action must have ended

with a final judgment on the merits. Brilz v. Metropolitan General Ins. Co., 285

P.3d 494, 501 (Mont. 2012).

             (1) Same Parties.

      The first element of res judicata requires that the parties be the same in the

previous and subsequent action. Brilz, 285 P.3d at 501. Jergens was the plaintiff in

all three cases. The remaining defendants in Jergens III were also defendants in

Jergens I and Jergens II. Compare Doc. 1 at 1, Doc. 23 at 5, Doc. 31 at 3. These

factors satisfy the first element of res judicata.

             (2) Same Subject Matter.

      The second element of res judicata requires that the subject matter be the same

in the previous and subsequent action. Brilz, 285 P.3d at 501. The subject matter of

Jergens III constitutes the same subject matter as in Jergens I and Jergens II. All

three cases stemmed from 2015 employment dispute between Jergens and

Defendants. The second element of res judicata is satisfied.

             (3) Same Issues Relating to the Same Subject Matter.

      The third element of res judicata requires that the issues be the same in the

subsequent and previous action, or the issues in the subsequent action must relate to


                                           16
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 17 of 20



the same subject matter in the previous action and could have been raised in the

previous action. Brilz, 285 P.3d at 501. In this case, the Court must consider whether

Jergens could have raised in either Jergens I or Jergens II the claims that she now

brings in Jergens III—FMLA and due process.

                   (a) FMLA Claim.

      Jergens bases her FMLA claim on Defendants’ failure to notify her that she

might be eligible for FMLA leave. Doc. 1 at 6. The exact date by which Jergens

could have first brought her FMLA claim remains difficult to determine. The record

makes a few things apparent.       Jergens knew at the time of her termination

(August 28, 2015) that Defendants had not notified her that she might be eligible for

FMLA leave. Defendants disclosed the FIR and Dr. Hardy’s letter on February 28,

2017. Jergens asserts repeatedly in her Complaint that these documents represent

“evidence of interference with [Jergens’s] FMLA rights.” Doc. 1 at 7. Presumably

the “FMLA rights” that Jergens alleges Defendants interfered with included a right

to FMLA leave. Finally, Defendants disclosed emails from Puiggari to Defendant

Lamb in Jergens II in which Puiggari discussed with Defendant Lamb the possibility

of FMLA leave for Jergens.

      Jergens’s assertion that the FIR and Dr. Hardy’s letter represent “evidence of

interference with [Jergens’s] FMLA rights” indicates that Jergens knew of the

potential FMLA violations on February 28, 2017. Jergens possessed this knowledge

                                         17
       Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 18 of 20



442 days before the trial in Jergens I (May 16, 2018) and 424 days before filing

Jergens II (April 28, 2018). Without a doubt, Jergens became aware of a potential

FMLA claim on July 29, 2019, when Defendants disclosed the Puiggari emails.

Jergens waited 102 days to amend Jergens II to include her FMLA claim. Jergens

withdrew her motion to amend Jergens II to file her FMLA claims in Jergens III.

      It matters little whether Jergens should have known that Defendants violated

her FMLA rights when Defendants terminated her employment or when Defendants

disclosed the FIR and Dr. Hardy’s Letter, or when Defendants disclosed the Puiggari

emails. The third element of res judicata requires that Jergens could have raised

these issues in a previous action. Brilz, 285 P.3d at 501. Although Jergens likely

could have raised her FMLA claim in Jergens I, she, in fact, did raise her FMLA

claims in Jergens II. The third element of res judicata is satisfied regarding Jergens’s

FMLA claim.

                    (b) Due Process Claim.

      Jergens bases her due process claim on Defendants’ delayed disclosures of the

FIR and Dr. Hardy’s letter. Doc. 1 at 7. The record makes clear that Jergens could

have brought this claim in either Jergens I or Jergens II. Jergens made her discovery

requests for Jergens I on October 24, 2016. Defendants provided their response,

without the FIR and Dr. Hardy’s letter, on November 28, 2016. Defendants later

disclosed both the FIR and Dr. Hardy’s letter on February 28, 2017. This disclosure

                                          18
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 19 of 20



date proves crucial. Jergens received the FIR and Dr. Hardy’s letter (i.e., the basis

for Jergens due process claim) 442 days before the trial in Jergens I (May 16, 2018)

and 424 days before filing Jergens II (April 28, 2018).

      Jergens alleges that Defendants violated her “constitutional right of due

process by denying her the choice of legitimate claims” by withholding documents

in discovery. Doc. 1 at 7. The record makes clear that Jergens had over a year either

to amend Jergens I or to file Jergens II initially to include her due process claim.

The third element of res judicata is satisfied regarding Jergens’s due process claim.

See Brilz, 285 P.3d at 501.

             (4) Capacities of the Parties are the Same.

      The fourth element of res judicata requires that the capacities of the parties be

the same in the subsequent and previous litigations. Brilz, 285 P.3d at 501. The

fourth element is also satisfied. In Jergens I, Jergens II, and Jergens III, Jergens

personally sued Defendant Marias Medical Center as a public entity, owned and

operated by Defendant Board of County Commissioners of Toole County.

             (5) Final Judgment on the Merits.

      The fifth element of res judicata requires that the previous actions conclude

with a final judgment on the merits. Brilz, 285 P.3d at 501. Jergens I went to trial

and resulted in a jury verdict. The Montana Supreme Court affirmed. Jergens v.

Marias Medical Center, 459 P.3d 214 (Mont. 2019). The state district court entered

                                         19
      Case 4:20-cv-00015-BMM Document 64 Filed 07/30/21 Page 20 of 20



a final judgment in Jergens II by granting Defendants’ motion for summary

judgment. Doc. 31 at 2−8. Jergens did not appeal. The fifth element is satisfied.

      Conclusion

      Res judicata bars Jergens’s FMLA claim and due process claim.

            IT IS HEREBY ORDERED:

1. Plaintiff Jergens’s Motion for Summary Judgment (Doc. 19) is DENIED.

2. Defendant Lamb’s Motion for Summary Judgment (Doc. 32) is GRANTED.

      Defendant Lamb is DISMISSED with prejudice.

3. Defendants’ Motion for Summary Judgment (Doc. 37) is GRANTED.

      This case is DISMISSED with prejudice.

            Dated the 30th day of July, 2021.




                                        20
